UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8236


RONALD ERIC MARSHALL,

                Plaintiff - Appellant,

          v.

M. MITCHELL; W. SMITH, individually and as Administrator
Edgefield Federal Prison Camp; P. JUSTICE, Individually and
as Correctional Case Manager Edgefield Federal Prison Camp;
D. A. WATKINS, individually and as Correctional Counselor
Edgefield Federal Prison Camp; MR. SERO, individually and as
Regional Director BOP Southeast Region Atlanta Georgia;
UNITED STATES OF AMERICA,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:09-cv-01889-DCN)


Submitted:   February 25, 2010            Decided:   March 5, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald Eric Marshall, Appellant Pro Se.    Beth Drake, Assistant
United States Attorney, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald       Eric     Marshall        appeals      the     district        court’s

order    denying     relief        on   his       complaint          filed      pursuant     to

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971).             The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2006).

The    magistrate    judge        recommended          that    relief      be    denied      and

advised Marshall that failure to file timely objections to this

recommendation could waive appellate review of a district court

order    based    upon     the    recommendation.              Despite       this     warning,

Marshall     failed        to      object         to     the      magistrate           judge’s

recommendation.

            The     timely        filing      of       specific       objections        to    a

magistrate       judge’s     recommendation             is    necessary         to    preserve

appellate review of the substance of that recommendation when

the     parties     have         been   warned          of     the     consequences           of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);    see    also      Thomas     v.       Arn,    474    U.S.      140    (1985).

Marshall has waived appellate review by failing to timely file

specific objections after receiving proper notice.                              Accordingly,

we affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions       are     adequately          presented      in     the     materials



                                              2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3